—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 22, 1997, convicting him of sodomy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the jury verdict finding him guilty of sodomy in the second degree was against the weight of the evidence. The evidence adduced at trial establishes that the defendant sodomized the 12 year-old complainant in the back of his mini-van. Upon the exercise of our factual review *579power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.